Title: From John Adams to Robert R. Livingston, 15 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris July 15th. 1783.
          Inclosed are Copies of Papers, which have passed between Mr. Hartley and the American Ministers. We have not thought it prudent to enter into any written Controversy with him, upon any of these Papers. We have recieved whatever he has offered us.— But he has offered nothing in the Name of his Court, has signed nothing, and upon Enquiry of him, we have found that he has never had Authority to sign officially any Proposition he has made.
          I think it is evident, that his Principals, the Coalition, do not intend to make any Agreement with us about Trade, but to try Experiments by their Proclamations. I think too, that they mean to postpone the definitive Treaty as long as possible. We can get no Answer, and I believe Mr. Hartley gets no decisive Answers to any thing.
          Inclosed also is a Pamphlet, intituled Observations on the American States, said to have been published by Lord Sheffield, and to have been composed by four American Renegadoes. The Spirit of it needs no Comments. It deserves to be attended to, however, by Congress. It is a fatal Policy as it appears to me; to See a British Ambassador at Versailles, & a French Ambassador at St. James’s, & no American Minister at the latter. This is admired at Versailles, I doubt not, but not because they think it for our Interest.
          I have the honor to be, with great Respect, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        